Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.970    Page 1 of 20



                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION
MATTHEW ELIOT CRUMLEY,

      Petitioner,               Case No. 2:17-CV-11318
                                UNITED STATES DISTRICT COURT JUDGE
v.                              HONORABLE ARTHUR J. TARNOW

JACK KOWALSKI,

     Respondent,
_________________________________/
  OPINION AND ORDER DENYING THE PETITION FOR WRIT OF HABEAS
CORPUS, DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND
         GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

      Matthew Elliot Crumley, (“Petitioner”), confined at the Kinross Correctional

Facility in Kincheloe, Michigan, filed a pro se petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging his conviction for armed robbery,

Mich. Comp. Laws § 750.529. For the reasons that follow, the petition for writ of

habeas corpus is DENIED.

                                      I. Background

      Petitioner pleaded no-contest in the Macomb County Circuit Court on

January 13, 2015.

      On February 24, 2015, petitioner was sentenced to 10-20 years in prison.

At the time of sentencing, petitioner moved to withdraw his plea, claiming that he

was innocent of the armed robbery because he did not possess a weapon.

Petitioner also claimed that trial counsel coerced him into pleading no-contest.

Counsel denied coercing petitioner into pleading no-contest. (ECF 9-17, PageID.


                                          1
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.971    Page 2 of 20



241-46). The prosecutor indicated that a summary of the incident from the

Warren Police Department which was used to make out the factual basis at the

plea hearing indicated that petitioner “implied he had a gun.” The prosecutor

went on to argue that even if a suspect does not have an actual gun, “the

proverbial finger in the pocket of a sweater, pointed at a victim, making them

believe or implying that he has a gun is sufficient for armed robbery.” (ECF No. 9-

17, PageID. 251). The court denied the motion to withdraw, noting that there

was a sufficient factual basis for the plea. (ECF No. 9-17, PageID. 252).

      Petitioner moved again to withdraw his plea with the assistance of

appellate counsel. Appellate counsel argued that petitioner’s plea was not

knowingly or intelligently made, because the trial court failed to advise petitioner

that he would be giving up an appeal of right by pleading no-contest and that any

appeal would have to be by leave. Appellate counsel also moved for re-

sentencing, based on the recent decision of the Michigan Supreme Court to

invalidate Michigan’s Sentencing Guidelines. (ECF No. 9-18, PageID. 271-72).

The judge denied the motion to withdraw the plea and the motion for re-

sentencing. (ECF No. 9-18, PageID. 275).

      Petitioner’s conviction was affirmed on direct appeal. People v. Crumley,

No. 329590 (Mich.Ct.App. Dec. 7, 2015); reconsideration den. No. 329590

(Mich.Ct.App. Jan. 21, 2016); lv. den. 499 Mich. 971, 880 N.W.2d 541 (2016).

      Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254, which was held in abeyance to permit him to return to the state courts to

                                          2
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20      PageID.972    Page 3 of 20



exhaust additional claims. Crumley v. Jackson, No. 2:17-CV-11318, 2017 WL

4176481 (E.D. Mich. Sept. 21, 2017).

      Petitioner filed a post-conviction motion for relief from judgment, which the

trial court denied. People v. Crumley, No. 2013-1445-FC (Macomb Cty.Cir.Ct.,

Dec. 15, 2017)(ECF No. 19-2, PageID. 629). The Michigan appellate courts

denied petitioner leave to appeal. People v. Crumley, No. 344293 (Mich.Ct.App.

Nov. 16, 2018); lv. den. 504 Mich. 963, 932 N.W.2d 781 (2019).

      The Court reopened the case and permitted petitioner to file an amended

habeas petition. Crumley v. Kowalski, No. 2:17-CV-11318, 2020 WL 209802

(E.D. Mich. Jan. 14, 2020).

      Petitioner seeks relief on the following grounds:

      I. No contest plea was not knowing, voluntary, and intelligent, and the
      procedure was defective.

      II. Constitutional right to be sentenced with accurate information was
      violated. The trial court abused its discretion by not allowing me to
      withdraw my plea of no contest. And PRV 7 and OV13 were
      improperly scored.

      III. Ineffective assistance of trial counsel. Trial court prejudiced
      petitioner by persuading him to plead no contest to an armed robbery
      where no weapon was used. Further, counsel was ineffective for
      failing to file an interlocutory appeal to the trial court’s denial of
      Crumley’s request to withdraw his plea.

      IV. The trial court committed clear error when failing to suppress
      inculpatory statements obtained in violation of Miranda and Edwards.

      V. Ineffective assistance of appellate counsel for failing to raise the
      Miranda/Edwards issue in regards to Crumley’s confession.



                                         3
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.973    Page 4 of 20



                              II. Standard of Review

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for habeas

cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                      (1) resulted in a decision that was contrary to, or
                      involved an unreasonable application of, clearly
                      established Federal law, as determined by the
                      Supreme Court of the United States; or

                      (2) resulted in a decision that was based on an
                      unreasonable determination of the facts in light of the
                      evidence presented in the State court proceeding.

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme

Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs

when “a state court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may

not “issue the writ simply because that court concludes in its independent

judgment that the relevant state-court decision applied clearly established federal

law erroneously or incorrectly.” Id. at 410-11.



                                          4
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.974    Page 5 of 20



                                     III. Discussion

      A. Claims # 1 and # 2. The plea withdrawal claim.

      Petitioner initially contends that he should have been permitted to withdraw

his no-contest plea because it was not made knowingly or intelligently.

      Initially, the Court observes that petitioner has no federal constitutional

right to withdraw his no-contest plea. See Hynes v. Birkett, 526 F. App’x. 515,

521 (6th Cir. 2013). Unless a petitioner’s guilty or no-contest plea otherwise

violated a clearly-established constitutional right, whether to allow the withdrawal

of a habeas petitioner’s plea is discretionary with the state trial court. See Shanks

v. Wolfenbarger, 387 F. Supp. 2d 740, 748 (E.D. Mich. 2005).

      A guilty or no-contest plea that is entered in state court must be voluntarily

and intelligently made. See Shanks, 387 F. Supp. 2d at 749; Doyle v. Scutt, 347

F. Supp. 2d 474, 482 (E.D. Mich. 2004)(both citing Boykin v. Alabama, 395 U.S.

238, 242 (1969)). In order for a plea of guilty or no-contest to be voluntarily and

intelligently made, the defendant must be aware of the “relevant circumstances

and likely consequences” of his or her plea. Hart v. Marion Correctional

Institution, 927 F. 2d 256, 257 (6th Cir. 1991). The defendant must also be

aware of the maximum sentence that can be imposed for the crime for which he

or she is pleading guilty or no-contest. King v. Dutton, 17 F. 3d 151, 154 (6th Cir.

1994). When a petitioner brings a federal habeas petition challenging his or her

plea of guilty or no-contest, the state generally satisfies its burden by producing a

transcript of the state court proceedings showing that the plea was made

                                          5
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.975    Page 6 of 20



voluntarily. Garcia v. Johnson, 991 F. 2d 324, 326 (6th Cir. 1993). The factual

findings of a state court that the guilty or no-contest plea was properly made are

generally accorded a presumption of correctness. The petitioner must overcome

a heavy burden if the federal court is to overturn these findings by the state court.

Id.

      It is only when the consensual character of a guilty plea is called into

question that the validity of a guilty plea may be impaired. Mabry v. Johnson, 467

U.S. 504, 508-09 (1984). A plea of guilty entered by one fully aware of the direct

consequences, including the actual value of any commitments made to him by

the court, prosecutor, or his or her own counsel, must stand unless induced by

threats (or promises to discontinue improper harassment), misrepresentation

(including unfulfilled or unfulillable promises), or perhaps by promises that are by

their nature improper as having no proper relationship to the prosecutor’s

business (i.e. bribes). Id. Federal and state courts will uphold a state court guilty

plea if the circumstances demonstrate that the defendant understood the nature

and consequences of the charges and voluntarily chose to plead guilty or no-

contest. See Thirkield v. Pitcher, 199 F. Supp. 2d 637, 652 (E.D. Mich. 2002).

      The evidence establishes that petitioner freely and voluntarily pleaded no-

contest. In response to the trial court’s questions, petitioner denied that any

force or threats had been made to get him to plead no-contest. (ECF No. 9-16,

PageID. 220). Petitioner was advised that he had a right to a trial by jury or

judge, that petitioner had a right to call and to confront witnesses, that he had the

                                          6
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20           PageID.976    Page 7 of 20



right to testify or not testify, and if he chose not to testify, his silence could not be

used against him. Petitioner was advised he had the right to be presumed

innocent and to have the prosecutor prove his guilt beyond a reasonable doubt.

Petitioner indicated that he understood these rights and acknowledged that he

would relinquish these rights by pleading no-contest. Petitioner was advised that

he could receive up to life in prison on the armed robbery charge. (Id., PageID.

220-21). The parties agreed to a no-contest plea because petitioner’s memory of

the incident was impaired from crack cocaine usage. (Id., PageID. 223-25).

Under the circumstances, the transcript and colloquy clearly establish that

petitioner’s plea was knowingly and intelligently made. Shanks, 387 F. Supp. 2d

at 749.

      Petitioner claims that his plea was not knowingly and intelligently made

because the judge did not advise him that he had the right to compulsory

process. Although the judge did not explicitly use the term “compulsory process,”

the judge advised petitioner that he had the right to call witnesses on his behalf.

Petitioner was adequately informed of his right to compulsory process during the

plea colloquy.

      Petitioner also claims that his plea was involuntary because the judge

incorrectly informed him that he had “the right to appeal within 42 days of my

sentence and have an attorney appointed to you for such if you cannot afford

one.” (ECF No. 9-16, PageID. 221). Petitioner claims that this advice was

misleading because defendants in Michigan who plead guilty or no-contest no

                                            7
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.977    Page 8 of 20



longer have an appeal of right. Although a defendant who pleads guilty or no-

contest can no longer file an appeal of right, he or she can file an application for

leave to appeal to challenge his or her plea. See Mich. Const. art. 1, § 20 (1994).

The trial judge’s advice was thus not substantially inaccurate, particularly since

petitioner did ultimately file an application for leave to appeal with the assistance

of court-appointed counsel. Accordingly, petitioner failed to show that his plea

was involuntary or that he is entitled to habeas relief. Mercurio v. Kowalski, No.

17-11248, 2019 WL 6894393, at * 4 (E.D. Mich. Dec. 18, 2019).

      Finally, to the extent that petitioner claims that the judge did not ascertain

whether any threats or promises had been made to induce the plea, the judge did

ask petitioner whether any force or threats had been made to induce his plea and

he replied in the negative. Petitioner’s related claim that he was coerced into

pleading no-contest by his attorney is defeated by the fact that petitioner stated

on the record at the plea hearing that no threats had been made to get him to

plead no-contest and that he was pleading freely and voluntarily. Petitioner’s

bare claim that he was coerced into pleading no-contest is insufficient to

overcome the presumption of verity which attaches to petitioner’s statements

during the plea colloquy, in which he denied that any threats had been used to

get him to enter his plea. See Shanks v. Wolfenbarger, 387 F. Supp. 2d at 750-

51. Moreover, the Sixth Circuit has noted that “[w]here a defendant is aware of

the condition or reason for a plea withdrawal, at the time the guilty plea is

entered, a case for withdrawal is weaker.” United States v. Spencer, 836 F. 2d

                                          8
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20           PageID.978   Page 9 of 20



236, 239 (6th Cir. 1987). Because petitioner knew about this alleged coercion at

the time that he entered his plea, his unexplained delay in bringing this alleged

coercion to the attention of the trial court until sentencing undermines the

credibility of his claim that he was coerced into pleading no-contest. See United

States v. Ford, 15 F. App’x. 303, 309 (6th Cir. 2001). Finally, petitioner has

presented no extrinsic evidence, either to the state courts, or to this Court, to

substantiate his claim that his plea was made as the result of threats or duress

from defense counsel, so as to justify vacating his plea. See Spencer, 836 F. 2d

at 240-41. Petitioner is not entitled to relief on his first claim.

       B. Claim # 2. The sentencing claim.

       Petitioner in his second claim argues that his sentencing guidelines were

incorrectly scored. Petitioner also claims that the trial court judge violated his

Sixth Amendment right to a trial by jury by using factors that had not been

submitted to a jury and proven beyond a reasonable doubt or admitted to by

petitioner when he scored several of the offense variables under the Michigan

Sentencing Guidelines.

       Petitioner’s claim that the state trial court incorrectly scored or calculated

his sentencing guidelines range under the Michigan Sentencing Guidelines is

non-cognizable on federal habeas review, because it is basically a state law

claim. See Tironi v. Birkett, 252 F. App’x. 724, 725 (6th Cir. 2007); Howard v.

White, 76 F. App’x. 52, 53 (6th Cir. 2003). Errors in the application of state



                                            9
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20      PageID.979    Page 10 of 20



 sentencing guidelines cannot independently support habeas relief. See Kissner

 v. Palmer, 826 F. 3d 898, 904 (6th Cir. 2016).

       Petitioner next contends that the trial court judge erred by considering

 factors beyond what was admitted to by petitioner or which were found by a jury

 beyond a reasonable doubt, when scoring the sentencing guidelines variables.

       On June 17, 2013, the United States Supreme Court ruled that any fact

 that increases the mandatory minimum sentence for a crime is an element of the

 criminal offense that must be proven beyond a reasonable doubt. See Alleyne v.

 United States, 570 U.S. 99, 103 ( 2013). Alleyne expands the Supreme Court’s

 holdings in Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely v. Washington,

 542 U.S. 296 (2004), and United States v. Booker, 543 U.S. 220 (2005), in which

 the U.S. Supreme Court held that any fact that increases or enhances a penalty

 for a crime beyond the prescribed statutory maximum for the offense must be

 submitted to the jury and proven beyond a reasonable doubt.

       The Michigan Supreme Court relied on Alleyne to hold that Michigan’s

 mandatory sentencing guidelines scheme violates the Sixth Amendment right to

 a jury trial. See People v. Lockridge, 498 Mich. 358, 870 N.W.2d 502 (Mich.

 2015). The Michigan Supreme Court’s remedy for the unconstitutionality of the

 Michigan guidelines was to sever and strike the mandatory component of the

 guidelines and make the guidelines advisory only. Id. 498 Mich. at 391-92, 870

 N.W.2 at 520-21. The remedy under Lockridge is a remand for the trial court

 judge to determine if he or she would impose the same sentence even without

                                         10
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20       PageID.980   Page 11 of 20



 the guidelines. Lockridge, 498 Mich. at 397. This remedy is based on the

 procedure adopted by the Second Circuit in United States v. Crosby, 397 F.3d

 103, 117–118 (2nd Cir. 2005). See Lockridge, 498 Mich. at 395–396.

       Petitioner’s appellate counsel filed a motion to withdraw the no-contest

 plea. At the hearing on the motion, counsel also asked the judge to re-sentence

 petitioner in light of the Lockridge decision. (ECF No. 9-18, PageID. 272). The

 judge denied the motion, noting that she had actually sentenced petitioner below

 the sentencing guidelines range. The judge also indicated that her sentence

 would not have been materially different without the sentencing guidelines. (Id.,

 PageID. 275).

       The trial court judge stated on the record that she would have imposed the

 same sentence. Petitioner’s Lockridge claim is now moot. See Hill v. Sheets,

 409 F. App’x 821, 824-25 (6th Cir. 2010)(The Michigan Supreme Court’s decision

 to vacate petitioner’s life sentence and order his re-sentencing in conformance

 with the United States Supreme Court’s holdings in Miller v. Alabama and

 Montgomery v. Louisiana moots petitioner’s sentencing claims). Petitioner is not

 entitled to relief on his second claim.

       C. Claim # 3. The ineffective assistance of trial counsel claim.

       Petitioner claims he was denied the effective assistance of trial counsel.

       To show that he was denied the effective assistance of counsel under

 federal constitutional standards, a defendant must satisfy a two prong test. First,

 the defendant must demonstrate that, considering all of the circumstances,

                                           11
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.981    Page 12 of 20



 counsel’s performance was so deficient that the attorney was not functioning as

 the “counsel” guaranteed by the Sixth Amendment. Strickland v. Washington,

 466 U.S. 668, 687 (1984). In so doing, the defendant must overcome a strong

 presumption that counsel’s behavior lies within the wide range of reasonable

 professional assistance. Id. In other words, petitioner must overcome the

 presumption that, under the circumstances, the challenged action might be

 sound trial strategy. Strickland, 466 U.S. at 689. Second, the defendant must

 show that such performance prejudiced his defense. Id. To demonstrate

 prejudice, the defendant must show that “there is a reasonable probability that,

 but for counsel’s unprofessional errors, the result of the proceeding would have

 been different.” Strickland, 466 U.S. at 694.

       Petitioner’s primary claim is that trial counsel was ineffective for advising

 petitioner to plead no-contest to the armed robbery charge, when there was no

 evidence that petitioner was armed with an actual weapon at the time of the

 robbery. Petitioner argues that since he did not possess an actual weapon, he

 was guilty at most of unarmed robbery.

       The Supreme Court has noted that:

       Acknowledging guilt and accepting responsibility by an early plea
       respond to certain basic premises in the law and its function. Those
       principles are eroded if a guilty plea is too easily set aside based on
       facts and circumstances not apparent to a competent attorney when
       actions and advice leading to the plea took place. Plea bargains are
       the result of complex negotiations suffused with uncertainty, and
       defense attorneys must make careful strategic choices in balancing
       opportunities and risks. The opportunities, of course, include pleading
       to a lesser charge and obtaining a lesser sentence, as compared with

                                          12
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.982     Page 13 of 20



       what might be the outcome not only at trial but also from a later plea
       offer if the case grows stronger and prosecutors find stiffened resolve.
       A risk, in addition to the obvious one of losing the chance for a defense
       verdict, is that an early plea bargain might come before the
       prosecution finds its case is getting weaker, not stronger. The State’s
       case can begin to fall apart as stories change, witnesses become
       unavailable, and new suspects are identified.


       Premo v. Moore, 562 U.S. 115, 124-25 (2011).

       The Supreme Court further admonished:

       These considerations make strict adherence to the Strickland
       standard all the more essential when reviewing the choices an
       attorney made at the plea bargain stage. Failure to respect the
       latitude Strickland requires can create at least two problems in the
       plea context. First, the potential for the distortions and imbalance that
       can inhere in a hindsight perspective may become all too real. The
       art of negotiation is at least as nuanced as the art of trial advocacy
       and it presents questions farther removed from immediate judicial
       supervision. There are, moreover, special difficulties in evaluating the
       basis for counsel’s judgment: An attorney often has insights borne of
       past dealings with the same prosecutor or court, and the record at the
       pretrial stage is never as full as it is after a trial. In determining how
       searching and exacting their review must be, habeas courts must
       respect their limited role in determining whether there was manifest
       deficiency in light of information then available to counsel. AEDPA
       compounds the imperative of judicial caution.

       Second, ineffective-assistance claims that lack necessary foundation
       may bring instability to the very process the inquiry seeks to protect.
       Strickland allows a defendant “to escape rules of waiver and
       forfeiture,”. Prosecutors must have assurance that a plea will not be
       undone years later because of infidelity to the requirements of AEDPA
       and the teachings of Strickland. The prospect that a plea deal will
       afterwards be unraveled when a court second-guesses counsel’s
       decisions while failing to accord the latitude Strickland mandates or
       disregarding the structure dictated by AEDPA could lead prosecutors
       to forgo plea bargains that would benefit defendants, a result
       favorable to no one.



                                          13
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20         PageID.983    Page 14 of 20



       Premo, 562 U.S. at 125 (internal citations and quotations omitted).

       Moreover, in order to satisfy the prejudice requirement for an ineffective

 assistance of counsel claim in the context of a guilty plea, the defendant must

 show that there is a reasonable probability that, but for counsel’s errors, he or

 she would not have pleaded guilty or no-contest, but would have insisted on

 going to trial. Premo, 562 U.S. at 129 (citing Hill v. Lockhart, 474 U.S. 52, 58-59

 (1985)). An assessment of whether a defendant would have gone to trial but for

 counsel’s errors “will depend largely on whether the affirmative defense likely

 would have succeeded at trial.” Hill, 474 U.S. at 59. The Sixth Circuit has

 interpreted Hill to require a federal habeas court to always analyze the substance

 of the habeas petitioner’s underlying claim or defense to determine whether but

 for counsel’s error, petitioner would likely have gone to trial instead of pleading

 guilty. See Maples v. Stegall, 340 F.3d 433, 440 (6th Cir. 2003). The petitioner

 must therefore show a reasonable probability that but for counsel’s errors, he or

 she would not have pleaded guilty or no-contest, because there would have been

 a reasonable chance that he would have been acquitted had he or she insisted

 on going to trial. See Garrison v. Elo, 156 F. Supp. 2d 815, 829 (E.D. Mich.

 2001). The test of whether a defendant would have not pleaded guilty or no-

 contest if he or she had received different advice from counsel “is objective, not

 subjective; and thus, ‘to obtain relief on this type of claim, a petitioner must

 convince the court that a decision to reject the plea bargain would have been



                                           14
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20         PageID.984      Page 15 of 20



 rational under the circumstances.’” Pilla v. U.S., 668 F.3d 368, 373 (6th Cir.

 2012)(quoting Padilla v. Kentucky, 559 U.S. 356, 372 (2010)).

       Petitioner failed to show that counsel was deficient for recommending that

 petitioner plead no-contest or that he was prejudiced by counsel’s advice. The

 factual basis for petitioner’s no-contest plea indicated that petitioner:

       On the date in question, within the City of Warren, the defendant did
       walk into that same CVS store that he was convicted by a jury on, on
       an earlier date, and that the defendant placed the cashier in fear by
       implying he had a weapon, he demanded money, he was able to get
       money and effectuated his escape by threatening and placing the
       cashier in fear of an assault with a possible weapon.


       (ECF No. 9-16, PageID. 224-25).

       At petitioner’s sentencing, when he initially moved to withdraw his plea, the

 prosecutor noted that the victim indicated that petitioner implied he had a gun

 and that the act of placing a finger in a pocket is sufficient for Michigan’s armed

 robbery statute.

       M.C.L.A. 750.529 defines armed robbery as:

       A person who engages in conduct proscribed under section 530 [the
       unarmed robbery statute] and who in the course of engaging in that
       conduct, possesses a dangerous weapon or an article used or
       fashioned in a manner to lead any person present to reasonably
       believe the article is a dangerous weapon, or who represents orally or
       otherwise that he or she is in possession of a dangerous weapon, is
       guilty of a felony punishable by imprisonment for life or for any term of
       years. If an aggravated assault or serious injury is inflicted by any
       person while violating this section, the person shall be sentenced to a
       minimum term of imprisonment of not less than 2 years.




                                           15
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.985    Page 16 of 20



       Under Michigan law, the elements of armed robbery are “(1) an assault, (2)

 a felonious taking of property from the victim’s person or presence, and (3) the

 defendant must be armed with a weapon described in the statute.” Banks v.

 Rivard, 760 F. Supp. 2d 724, 729 (E.D. Mich. 2010)(quoting People v. Johnson,

 206 Mich. App. 122, 123, 520 N.W. 2d 672, 673 (1994)). To satisfy the third

 element of the armed robbery statute, “there must be ‘some objective evidence of

 the existence of a weapon or article.’” Id. (quoting People v. Jolly, 442 Mich. 458,

 468, 502 N.W.2d 177, 181 (1993)). “The existence of some object, whether

 actually seen or obscured by clothing or something such as a paper bag, is

 objective evidence that a defendant possesses a dangerous weapon or an article

 used or fashioned to look like one. Related threats, whether verbal or

 gesticulatory, further support the existence of a weapon or article.” Id. at

 729–30 (quoting Jolly, 442 Mich. at 469-70)). A suspect’s act of placing his or

 her hand in a pocket and pushing it forward is sufficient to support an armed

 robbery conviction, even in the absence of any oral representations that the

 suspect possessed a firearm. People v. Henry, 315 Mich. App. 130, 139, 889

 N.W.2d 1, 6 (2016).

       Petitioner does not deny that he implied being in possession of a weapon,

 but merely argues that he did not possess an actual firearm at the time of the

 robbery. Since an actual firearm is unnecessary for an armed robbery

 conviction, counsel’s advice to plead no-contest to the armed robbery charge

 was neither deficient nor prejudicial.

                                          16
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20            PageID.986    Page 17 of 20



         Petitioner is not entitled to habeas relief because he failed to show a

 reasonable probability that he could have prevailed had he insisted on going to

 trial, or that he would have received a lesser sentence than he did by pleading

 no-contest. See Shanks v. Wolfenbarger, 387 F. Supp. 2d at 750.

         Petitioner also claims that trial counsel was ineffective for failing to file an

 interlocutory appeal after the trial judge denied the initial motion to withdraw the

 plea.

         Petitioner is unable to show that he was prejudiced by trial counsel’s failure

 to file an interlocutory appeal because the Michigan Court of Appeals eventually

 addressed the claim that the petitioner wished to raise in an interlocutory appeal

 on his direct appeal when petitioner’s appellate counsel filed a second motion to

 withdraw the plea and then challenged the validity of the plea in her appeal brief.

 The Michigan Court of Appeals found the claim to be meritless. Because

 petitioner failed to show that trial counsel was ineffective for failing to file an

 interlocutory appeal, he is not entitled to habeas relief. See e.g. McKenzie v.

 Jones, 100 F. App’x. 362, 363-64 (6th Cir. 2004).

         D. Claim # 4. The suppression claim.

         Petitioner next claims that the trial court erred in refusing to suppress his

 statement to the police. Petitioner alleges that the police should have stopped

 interrogating him after he invoked his right to counsel.

         An unconditional guilty plea constitutes a waiver of all pre-plea non-

 jurisdictional constitutional deprivations. Tollett v. Henderson, 411 U.S. 258, 267

                                             17
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20         PageID.987    Page 18 of 20



 (1973); Seeger v. Straub, 29 F. Supp. 2d 385, 390 (E.D. Mich. 1998). A no-

 contest plea also constitutes a waiver of all non-jurisdictional defects. United

 States v. Freed, 688 F. 2d 24, 25 (6th Cir. 1982); See also Shanks v.

 Wolfenbarger, 387 F. Supp. 2d at 747.

       Petitioner’s Fifth Amendment challenges to the admissibility of his

 statement involve non-jurisdictional issues which would be waived by his no-

 contest plea. See e.g. Reed v. Henderson, 385 F. 2d 995, 996 (6th Cir. 1967)(an

 alleged Miranda violation is not a jurisdictional issue and is waived by a guilty

 plea); United States v. Perez-Yanez, 511 F. App’x. 532, 534 (6th Cir.

 2013)(unconditional guilty plea waived defendant’s challenge to adverse pre-plea

 ruling on motion to suppress); Williams v. Anderson, 498 F. Supp. 151, 152 (E.D.

 Mich. 1980)(entry of guilty plea precluded collateral habeas corpus attack on

 alleged coerced confession). Petitioner is not entitled to relief on his fourth claim.

       E. Claim # 5. The ineffective assistance of appellate counsel claim.

       Petitioner finally alleges that appellate counsel was ineffective for failing to

 raise on direct appeal a claim that the trial judge erred in denying petitioner’s pre-

 trial motion to suppress his statement.

       The Sixth Amendment guarantees a defendant the right to the effective

 assistance of counsel on direct appeal. Evitts v. Lucey, 469 U.S. 387, 396

 (1985). However, “[A]ppellate counsel cannot be found to be ineffective for

 ‘failure to raise an issue that lacks merit.’” Shaneberger v. Jones, 615 F. 3d 448,

 452 (6th Cir. 2010)(quoting Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001)).

                                           18
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20         PageID.988    Page 19 of 20



       Petitioner’s suppression claim was waived by his no-contest plea. An

 appellate counsel is not ineffective for failing to raise a claim on direct appeal that

 would be considered to have been waived by the defendant’s guilty or no-contest

 plea. See e.g. Thompson v. United States, 42 F. App’x. 766, 768 (6th Cir. 2002).

 Petitioner waived the suppression issue through his unconditional plea; appellate

 counsel was not ineffective for failing to raise the suppression issue on

 petitioner’s direct appeal. Id.

                                   IV. Conclusion

       Before petitioner may appeal this Court’s dispositive decision, a certificate

 of appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R.App. P. 22(b).

 A certificate of appealability may issue “only if the applicant has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

 When a court rejects a habeas claim on the merits, the substantial showing

 threshold is met if the petitioner demonstrates that reasonable jurists would find

 the district court's assessment of the constitutional claim debatable or wrong.

 See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner satisfies this

 standard by demonstrating that ... jurists could conclude the issues presented are

 adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

 537 U.S. 322, 327 (2003). In applying that standard, a district court may not

 conduct a full merits review, but must limit its examination to a threshold inquiry

 into the underlying merit of the petitioner’s claims. Id. at 336-37. “The district

 court must issue or deny a certificate of appealability when it enters a final order

                                           19
Case 2:17-cv-11318-AJT-RSW ECF No. 20 filed 07/17/20        PageID.989     Page 20 of 20



 adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C.

 foll. § 2254.

       For the reasons stated in this opinion, the Court will deny petitioner a

 certificate of appealability because he failed to make a substantial showing of the

 denial of a federal constitutional right. However, although jurists of reason would

 not debate this Court’s resolution of petitioner’s claims, the issues are not

 frivolous; therefore, an appeal could be taken in good faith and petitioner may

 proceed in forma pauperis on appeal. See Foster v. Ludwick, 208 F. Supp. 2d

 750, 765 (E.D. Mich. 2002).

                                     V. ORDER

       Based upon the foregoing, IT IS ORDERED that:

       (1) the petition for writ of habeas corpus is DENIED WITH PREJUDICE.

       (2) A certificate of appealability is DENIED.

       (3) Petitioner will be granted leave to appeal in forma pauperis.


                                        _s/Arthur J. Tarnow______________
                                        HON. ARTHUR J. TARNOW
 Dated: July 17, 2020                   UNITED STATES DISTRICT JUDGE




                                          20
